 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      GERALD ALAN INMAN, et al.,
                                                              CASE NO. 3:20-cv-05424-BHS-JRC
11                              Plaintiffs,
                                                              PRETRIAL SCHEDULING ORDER
12                v.

13      U.S. BANK N.A., et al.,

14                              Defendants.

15          The District Court has referred this matter to the undersigned. See Dkt. 8. The parties

16   have filed their joint status report. Dkt. 17.

17          The Court declines to set a trial date at this time. A trial date and subsequent pretrial

18   deadlines will be set by the assigned District Judge, the Honorable Benjamin H. Settle, if the

19   case has not been resolved by motion or settlement.

20          Having reviewed the parties’ joint status report, the Court enters the following pretrial

21   deadlines:

22                                     Event                                           Date
23      Deadline for joining additional parties                                  August 17, 2020
24


     PRETRIAL SCHEDULING ORDER - 1
 1         Deadline for amending pleadings                                       August 31, 2020

 2         Plaintiff’s expert disclosures under Fed. R. Civ. P. 26(a)(2)        January 15, 2021

 3         Defendant’s expert disclosures under Fed. R. Civ. P. 26(a)(2)        January 29, 2021

 4         Rebuttal expert disclosures                                          February 12, 2021

 5          All motions related to discovery must be noted on the motion calendar no later than the
                   Friday before discovery closes pursuant to LCR 7(d) and LCR 37(a)(2)
 6         Discovery completed by                                               March 31, 2021

 7         All dispositive motions must be filed by (see LCR 7(d))                April 30, 2021

 8
               This order sets firm dates that can be changed only by order of the Court, not by
 9
     agreement of counsel for the parties. The Court will alter these dates only upon good cause
10
     shown. Failure to complete discovery within the time allowed is not recognized as good cause.
11
     If any of the dates identified in this Order or the Local Civil Rules fall on a weekend or federal
12
     holiday, the act or event shall be performed on the next business day.
13
                                                  DISCOVERY
14
               The Court strongly encourages parties to make every effort to resolve discovery disputes
15
     without the Court’s intervention, which includes the expedited joint motion procedure set forth in
16
     LCR 37(a)(2). In the event those efforts are not successful, the parties may jointly telephone the
17
     court when presented with disputes regarding discovery issues that are particularly time-
18
     sensitive. All parties to the discovery dispute MUST participate in making the call to the Court.
19
     See LCR 7(i). Counsel should contact Kelly Miller by email at
20
     Kelly_Miller@wawd.uscourts.gov to make arrangements for a telephone conference with the
21
     Court.
22
     ///
23

24


     PRETRIAL SCHEDULING ORDER - 2
 1                   STIPULATIONS AND STIPULATED PROTECTIVE ORDERS

 2             Stipulated motions should be filed as a “stipulated motion” rather than a “stipulation,”

 3   “agreed motion,” or “unopposed motion.” Stipulated motions may be noted for the day they are

 4   filed but may not necessarily be signed that day. When filing stipulations, include a proposed

 5   order for the Judge to sign and send a Word version of the order to

 6   settleorders@wawd.uscourts.gov and to creaturaorders@wawd.uscourts.gov.

 7             Western District Local Rule 26(c) discusses and contains a link to the district’s model

 8   protective order, which the parties are encouraged to use and which is also available on the

 9   Western District Court’s website. The rule requires that when parties submit a stipulated

10   protective order for the Court’s approval, they must also provide the Court with a redlined

11   version, identifying departures from the model. LCR 26(c)(2). The redlined version may be

12   submitted to chambers via an email to settleorders@wawd.uscourts.gov and to

13   creaturaorders@wawd.uscourts.gov.

14                   REQUESTING ORAL ARGUMENT AND COURTESY COPIES

15             After briefing has been completed on a motion, the Court will decide whether to grant a

16   request for oral argument. Should oral argument be allowed, the Court will contact the parties to

17   schedule a date and time. Most motions can be decided without oral argument.

18             Counsel shall refer to Judge Settle’s webpage,

19   https://www.wawd.uscourts.gov/judges/settle-procedures, for directions regarding courtesy

20   copies.

21                                             SETTLEMENT

22             If this case settles before the Honorable Benjamin H. Settle has ruled on any dispositive

23   motions, plaintiff’s counsel shall notify Kelly Miller via e-mail at

24


     PRETRIAL SCHEDULING ORDER - 3
 1   Kelly_Miller@wawd.uscourts.gov, as soon as possible. Otherwise, plaintiff’s counsel shall

 2   notify the Honorable Benjamin H. Settle’s courtroom deputy at (253) 882-3825. Pursuant to

 3   LCR11(b), an attorney who fails to give the Deputy Clerk prompt notice of settlement may be

 4   subject to such discipline as the Court deems appropriate.

 5          The Clerk is directed to send copies of this Order to all parties of record.

 6          Dated this 20th day of July, 2020.

 7

 8

 9                                                         A
                                                           J. Richard Creatura
10
                                                           United States Magistrate Judge
11

12

13

14

15

16

17

18

19

20

21

22

23

24


     PRETRIAL SCHEDULING ORDER - 4
